DETAILED ACTION
This action is in response to the amendment filed on 11/08/21.
Claims 1-2, 4-7, 10-17 and 22-36 are pending and have been examined.
The indicated allowability of claim 14 is withdrawn in view of the newly discovered reference(s) to Dippold. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shkolnikov et al. (6,523,860) in view of Chung et al. (8,973,746) and Dippold (5,842,623).
	Regarding claims 22-23, 30 and 35-36, Shkolnikov discloses a fuel canister for use with a combustion power tool, comprising: a storage vessel (i.e. canister 14); a valve assembly (13) including at least one valve to release fuel gas (Fig. 4), directly connected to the storage vessel by the connection of adapter (16) with (98); the valve assembly being removably coupled to the storage vessel; a coupling device (16, 98) , the coupling device including a first coupler (16) attached to the storage vessel and a second coupler (98) attached to the valve assembly (Figs. 2-4); and an outlet attached to the valve assembly to supply gas to the power tool (Fig. 1), but fails to disclose wherein the canister (14) is a refillable hydrogen storage vessel containing metal hydride. Chung teaches the concept of a refillable hydrogen storage vessel containing metal hydride for thes purpose of providing a hydrogen storage apparatus that can 
	Regarding claims 22-23, 30 and 35, Shkolnikov also fails to disclose an oxidant storage vessel being separate from the refillable hydrogen storage vessel. Dippold discloses a gas powered tool comprising an hydrogen storage vessel (68) and an oxidant storage vessel (70) being separate from the refillable hydrogen storage vessel (Fig. 4) for the purposes of missing hydrogen with oxygen creating a reaction of a higher pressure. It would have been obvious to one having ordinary skills in the art to have provided Shkolnikov’s inventios further having an oxidant storage vessel as taught by Dippold in order to create reaction of a higher pressure than the hydrogen pressure.
	Regarding claims 31-34, Shkolnikov discloses a mechanical valve (13) to meter an amount of hydrogen, wherein the valve is opened by an actuation force; wherein the valve is a check valve to prevent backpressure and atmospheric contamination from entering the refillable hydrogen storage vessel (col. 5, lines 35-51).
Allowable Subject Matter
Claims 1-2, 4-7, 10-17 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not disclose or make obvious the claimed combination including the following features:
wherein the first coupler includes a valve that is normally closed and opened when a flow of the hydrogen fuel gas from the refillable hydrogen storage vessel is actuated by an electro-mechanical device (claim 1).
a valve assembly including at least one electro-mechanical valve to open or close a valve and to release hydrogen fuel gas, the valve assembly being removably coupled to the refillable hydrogen storage vessel (claim 24).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731